Citation Nr: 1644158	
Decision Date: 11/21/16    Archive Date: 12/01/16

DOCKET NO.  10-29 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Washington, District of Columbia


THE ISSUE

Entitlement to clothing allowance for right knee brace and medicated cream.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bridgid D. Houbeck, Counsel



INTRODUCTION

The Veteran served on active duty from June 1982 to June 1985 and from January 1991 to June 1991, with service in Southwest Asia from February 1991 to May 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2015 administrative decision of the Washington, District of Columbia, VA Medical Center (VAMC), which denied the Veteran's claims for clothing allowance for right knee brace and medicated cream.  The Veteran filed an October 2015 notice of disagreement with this decision.  To date, no statement of the case has been issued.

The Board is issuing a separate document that addresses the appeal from a VA regional office with regard to right knee ratings, and service connection for insomnia, left shoulder osteoarthritis and tendonitis, a respiratory condition, and sleep apnea.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the introduction, the Veteran has submitted a notice of disagreement with the recent September 2015 administrative decision.  As such, VA must issue a statement or the case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case on the claim of entitlement to a clothing allowance for right knee brace and medicated cream.  Only if a timely substantive appeal is filed should this issue be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

